Hoopee, J.
1. “In a certiorari case the answer of the trial judge is the only source from which knowledge of the facts of the case and the rulings can be derived by the reviewing court.” Kilpatrick v. Smith, 32 Ga. App. 44 (123 S. E. 35).
2. While the petition for certiorari in this ease referred to certain documents as having been admitted in evidence before the trial magistrate (including two deeds upon which plaintiff relied), neither in the petition nor in the answer of the trial magistrate do such documents or the substantial contents thereof anywhere appear. No exceptions were taken to the answer of the magistrate to the writ. The record before the judge of the superior court, therefore, not disclosing that there was sufficient evidence before the trial magistrate to authorize a judgment in favor of the petitioner, and no error of law appearing, the order overruling the certiorari was proper. See Pitts v. Simpson Grocery Co., 15 Ga. App. 617 (83 S. E. 1102).

Judgment affirmed.


Broyles, O. J., concurs. MacIntyre, J., not presiding.